Citation Nr: 0945041	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder 
with arthritis and degenerative joint disease, to include as 
secondary to the service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in February and 
October 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in pertinent 
part, found that new and material evidence had not been 
received to reopen a claim of service connection for a low 
back disorder.

In March 2009, the Board found that new and material evidence 
had been received to reopen the previously denied claim, but 
determined that additional development was required to 
address the merits of whether service connection is warranted 
in this case.  Therefore, the Board remanded the case to 
obtain the Veteran's Social Security Administration (SSA) 
records, and to schedule him for a new VA medical examination 
to address the etiology of his low back disorder.  While on 
remand, the SSA responded it had no records for the Veteran, 
and the Veteran himself reported he was not receiving SSA 
disability benefits.  Further, the Veteran underwent a new VA 
medical examination in May 2009 in accord with the Board's 
directives.  Accordingly, the Board finds that the March 2009 
remand directives have been satisfied, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current low back disorder was incurred in or otherwise the 
result of active service, to include as secondary to the 
service-connected right knee disorder.


CONCLUSION OF LAW

The Veteran's low back disorder with arthritis and 
degenerative joint disease was not incurred in or aggravated 
by the Veteran's active duty service, nor proximately due to 
or caused by a service-connected disability.  38 U.S.C.A. §§ 
1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in August 
2005, which is clearly prior to both of the 2006 rating 
decisions that are the subject of this appeal.  He was also 
sent additional VCAA notification via a July 2006 letter, 
which is prior to the October 2006 rating decision.  Further 
VCAA notification was sent via letters dated in June 2007 and 
April 2009 followed by readjudication of the case by the 
August 2007 Statement of the Case (SOC) and Supplemental SOCs 
dated in November 2007 and July 2009.  This development 
"cures" the timing problem associated with inadequate notice 
or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the July 2006 letter 
included the information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
As part of his September 2007 Substantive Appeal, he 
indicated that no hearing was desired in conjunction with 
this appeal.  Moreover, he was accorded VA medical 
examinations regarding this case in December 2005, November 
2007, February 2008 and May 2009 which included competent 
medical opinions as to the etiology of his low back disorder.  
As these opinions were based upon physical examination of the 
Veteran and an accurate understanding of his medical history 
based upon review of the VA claims folder, the Board finds 
that they are supported by adequate foundation.  The Veteran 
has not identified any inaccuracies with respect to the 
findings of these examinations, or any other prejudice 
therein.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Initially, the Board notes that service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§ 1137; 38 C.F.R. §§ 3.307, 3.309.  However, even though the 
Veteran has currently been diagnosed with arthritis and 
degenerative joint disease, he was not diagnosed with this 
disability within one year of his military service.  
Accordingly, service connection is not warranted on a 
presumptive basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

With respect to the issue of direct service connection, the 
Board observes the Veteran's service treatment records 
contain no findings indicative of back problems while on 
active duty.  His spine was clinically evaluated as normal on 
his August 1959 separation examination.  There was also no 
indication of any back problems on an October 1959 VA medical 
examination.  In fact, there is no competent medical evidence 
of any low back disorder until decades after the Veteran's 
separation from service.  Moreover, he has not contended that 
this disability originated during service; he has not 
contended continuity of symptomatology.  Rather, he has 
acknowledged that this disability originated years after 
service, and contends that it is secondary to his service-
connected right knee disorder.  Therefore, the Board finds 
that the preponderance of the competent medical and other 
evidence of record is against the Veteran's current low back 
disorder being incurred in or otherwise the result of his 
military service.

Regarding the claim of secondary service connection, the 
Board notes that under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran has submitted competent medical evidence in 
support of his claim.  Specifically, statements dated in June 
2006 and March 2009 from J. D. E., M.D. (hereinafter, "Dr. 
E").  In the June 2006 statement, Dr. E opined that the 
altered gait of the Veteran's bad knee would definitely 
exacerbate the spine pain, and would continue to cause 
significant amount of disability for the Veteran.  
Thereafter, in the March 2009 statement, Dr. E reported, in 
part, that the Veteran's knee condition more than likely 
aggravated his back condition because of the change of gait; 
it was at least as likely as not that the Veteran's current 
low back disability was aggravated by his service-connected 
right knee disability which caused him to have total joint 
replacement in 2004; and it was very likely that his 
arthritis left knee (which is not service-connected) was 
contributing to this disability as well.

Despite the foregoing, the Board finds that the preponderance 
of the competent medical and other evidence of record is 
against the Veteran's current low back disorder is secondary 
to the service-connected right knee disorder to include on 
the basis of secondary aggravation.  First, Dr. E does not 
contend that the low back disorder was actually caused by the 
service-connected right knee disorder.  Further, all of the 
other competent medical opinions to address the issue are 
against the claim.  For example, the December 2005 VA 
examiner noted that the Veteran had a degenerative arthritic 
condition of the cervical, thoracic, and lumbar spine, which 
was first noted on a routine chest X-ray of April 1998 that 
showed bony spurring of the dorsal spine.  The examiner also 
noted that Veteran did not have a history of thoracic, 
cervical, or lumbar spine injury.  Although the examiner did 
note the service-connected right knee disorder, he stated 
that he was not aware of any scientific evidence that 
supports a theory that osteochondritis dissecans or arthritis 
of the knee (the service-connected disability) caused or lead 
to thoracic, cervical, or lumbar spine arthritis.  Moreover, 
the Veteran's pattern was one of degenerative changes, and 
his legs were approximately of equal length even after the 
Veteran's total knee replacement.  The examiner acknowledged 
that the right leg was 1 cm shorter than the left, but said 
this was essentially a normal amount of leg length 
discrepancy.  The examiner also stated that he saw no 
indication that the right leg condition and right knee 
condition had contributed in anyway to the Veteran's 
degenerative arthritic changes to the spine.  

In a subsequent November 2007 opinion, the December 2005 VA 
examiner opined, based upon review of the claims folder, that 
the Veteran's low back condition was not as likely as not 
secondary to his service-connected total right knee 
arthroplasty.  The examiner summarized X-rays findings with 
respect to the Veteran's spine, as well as other relevant 
medical history to include that of the service-connected 
right knee disorder.  Based upon this information, the 
examiner concluded that the Veteran's altered gait did not 
explain the generalized arthritic changes in other areas 
other than the lumbar spine.  Therefore, in view of the fact 
that the Veteran had generalized arthritic and degenerative 
changes throughout the spine and other joints, it was the 
examiner's opinion that the Veteran's claim of altered gait 
was not the chief cause of his low back or spine condition 
and other joint conditions, but it was the ageing process and 
his heavy physical labor which he was engaged in for many 
years.

Similarly, the February 2008 VA examiner, completed by a 
different examiner, noted that the Veteran had generalized 
arthritis of the lumbar spine and the left knee; that there 
was no medical evidence to support degenerative changes in 
the lumbar spine resulting from abnormal gait; and, 
therefore, it was the examiner's opinion that it was less 
likely than not that the Veteran's lumbar pain was secondary 
to his right knee condition.

Finally, the May 2009 VA examination, completed by another 
examiner opined, in part, that the Veteran's current low back 
disorder (osteoarthritis of the lumbar spine) was not related 
to his active military service as there was no evidence of a 
chronic low back condition in his service treatment records.  
Further, the examiner opined that the Veteran's current low 
back disorder was not aggravated by his service-connected 
right knee disorder because he did not have a leg discrepancy 
or evidence of abnormal weight bearing.  

In short, 3 of the 4 competent medical professional who have 
assessed the etiology of the low back disorder have concluded 
that this disability was not caused or aggravated by the 
service-connected right knee disorder; i.e., the majority of 
competent medical opinions are against the claim of secondary 
service connection.  The Veteran has contended that Dr. E's 
opinion should be entitled to more weight as he is an 
orthopedic specialist, and that VA examiners are not 
identified as such.  However, all of the VA examiners are 
competent medical professionals, and presumed to be qualified 
to render opinions as to the etiology of the low back 
disorder.  Moreover, these opinions are all supported by 
stated rationale to the effect that the generalized nature of 
the Veteran's low back disorder, and the actual nature of his 
gait as demonstrated on physical examination, is such that 
the low back was not caused or aggravated by the right knee 
disorder.  Stated another way, the negative opinions of the 
VA examiners were based upon the actual nature and 
symptomatology of both the low back and right knee.  As such, 
they provide more detail and support for their conclusions 
than the opinions expressed by Dr. E.  Moreover, the most 
recent VA examiner of May 2009 specifically noted and 
considered Dr. E's June 2006 statement in rendering her 
opinion.  Consequently, the Board concludes that the opinions 
of the VA examiners are entitled to more weight in the 
instant case.  For these reasons, the Board finds that the 
preponderance of the evidence is against a grant of secondary 
service connection.

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for a low back disorder 
with arthritis and degenerative joint disease, to include as 
secondary to the service-connected right knee disorder, is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


